5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
                3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

        (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                    )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
                  )257+(6,;7+&,5&8,7
                    BBBBBBBBBBBBBBBBB


 2$./$1' 0(',&$/ *5283             ;
 3& +$52/' 0$5*2/,6              
 '2                               
                                       1R
           3ODLQWLIIV$SSHOODQWV 
                                      !
                                     
             Y                      
                                     
 6(&5(7$5< 2) +($/7+ $1'             
 +80$1 6(59,&(6 +($/7+              
 &$5( ),1$1&,1*                      
                                     
 $'0,1,675$7,21                     
            'HIHQGDQW$SSHOOHH 
                                    1
        $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
       IRUWKH(DVWHUQ'LVWULFWRI0LFKLJDQDW'HWURLW
  1R²-RKQ&RUEHWW2¶0HDUD'LVWULFW-XGJH
                    6XEPLWWHG-XQH
               'HFLGHGDQG)LOHG-XQH
    %HIRUH0$57,1&KLHI&LUFXLW-XGJH.(,7+DQG
               .(11('&LUFXLW-XGJHV


    
     7KLV GHFLVLRQ ZDV RULJLQDOO\ LVVXHG DV DQ ³XQSXEOLVKHG GHFLVLRQ´
ILOHG RQ -XQH     2Q -XO\   WKH FRXUW GHVLJQDWHG WKH
RSLQLRQ DV RQH UHFRPPHQGHG IRU IXOOWH[W SXEOLFDWLRQ



                                  
     2DNODQG0HGLFDO*URXSHWDOY               1R       1R          2DNODQG0HGLFDO*URXSHWDOY        
      6HFUHWDU\RI+HDOWKDQG+XPDQ6HUYV                                             6HFUHWDU\RI+HDOWKDQG+XPDQ6HUYV

                     BBBBBBBBBBBBBBBBB                                 (additional citation and internal punctuation omitted).
                                                                       Second, "the risk of erroneous deprivation of provider status
                           &2816(/                                     is quite manageable." Cathedral Rock, 223 F.3d at 365
                                                                       (quoting Northlake, 654 F.2d at 1242). Finally, the
21 %5,()  )UHGHULFN % %HOODP\ .HLWK - 6ROWLV              government has a strong interest in expediting provider-
9$1'(5 0$/( %(//$0 *,/&+5,67 9$1'(                             termination procedures because: (1) "[t]he Secretary’s
9866(	&$))(57'HWURLW0LFKLJDQIRU$SSHOODQWV                   responsibility for insuring the safety and care of elderly and
%DUEDUD)$OWPDQ81,7('67$7(6'(3$570(172)                         disabled Medicare patients is of primary importance," and
+($/7+$1'+80$16(59,&(6&KLFDJR,OOOLQRLVIRU                     (2) ³WKHJRYHUQPHQWKDVDVWURQJLQWHUHVWLQPLQLPL]LQJWKH
$SSHOOHH                                                              H[SHQVHVRIDGPLQLVWHULQJWKH0HGLFDUHSURJUDP´&DWKHGUDO
                                                                       5RFN)GDWTXRWLQJ1RUWKODNH)GDW
                     BBBBBBBBBBBBBBBBB
                                                                          %HFDXVH2DNODQGGRHVQRWKDYHDGXHSURFHVVULJKWWRDSUH
                         23,1,21                                       WHUPLQDWLRQ KHDULQJ SODLQWLIIV GR QRW VWDWH D FRORUDEOH
                     BBBBBBBBBBBBBBBBB                                 FRQVWLWXWLRQDOFODLP
   %2)0$57,1-5&KLHI&LUFXLW-XGJH2DNODQG                                              ,9
0HGLFDO*URXS3&LVD0LFKLJDQFRUSRUDWLRQWKDWSURYLGHV
D UDQJH RI PHGLFDO VHUYLFHV LQFOXGLQJ FOLQLFDO ODERUDWRU\        )RUWKHIRUHJRLQJUHDVRQVZH$)),50WKHMXGJPHQWRIWKH
VHUYLFHV DW PXOWLSOH ORFDWLRQV  'U +DUROG 0DUJROLV LV DQ   GLVWULFWFRXUW
2DNODQGVKDUHKROGHU7KH6HFUHWDU\RI+HDOWKDQG+XPDQ
6HUYLFHVWKURXJKWKH+HDOWK&DUH)LQDQFLQJ$GPLQLVWUDWLRQ
UHYRNHG2DNODQG¶VFHUWLILFDWLRQWRSHUIRUPODERUDWRU\WHVWLQJ
WKHUHE\ UHQGHULQJ 2DNODQG LQHOLJLEOH WR UHFHLYH 0HGLFDUH
SD\PHQWV%HIRUHH[KDXVWLQJWKHLUDGPLQLVWUDWLYHUHPHGLHV
2DNODQG DQG 0DUJROLV EURXJKW D ODZVXLW LQ WKH (DVWHUQ
'LVWULFW RI 0LFKLJDQ  FKDOOHQJLQJ WKH VXEVWDQFH RI WKH
GHFLVLRQWRUHYRNH2DNODQG¶VFHUWLILFDWLRQDQGFODLPLQJ
WKDW WKH 6HFUHWDU\¶V IDLOXUH WR FRQWLQXH 0HGLFDUH SD\PHQWV
ZKLOH 2DNODQG VRXJKW UHYLHZ RI WKH UHYRFDWLRQ GHFLVLRQ
YLRODWHG WKH 'XH 3URFHVV &ODXVH RI WKH )LIWK $PHQGPHQW
7KHGLVWULFWFRXUWGLVPLVVHGWKHLUODZVXLWIRUODFNRIVXEMHFW
PDWWHUMXULVGLFWLRQ:H$)),50
                                 ,
  7KH &OLQLFDO /DERUDWRU\ ,PSURYHPHQW $PHQGPHQWV RI
86&DDQGLPSOHPHQWLQJUHJXODWLRQV
&)53DUWUHJXODWHDOOFOLQLFDOODERUDWRU\VHUYLFHVLQWKH
8QLWHG6WDWHV2QO\ODERUDWRULHVWKDWKDYHDYDOLGODERUDWRU\
    2DNODQG0HGLFDO*URXSHWDOY             1R      1R            2DNODQG0HGLFDO*URXSHWDOY              
     6HFUHWDU\RI+HDOWKDQG+XPDQ6HUYV                                            6HFUHWDU\RI+HDOWKDQG+XPDQ6HUYV

benefits awarded in a post-deprivation hearing. 0DWWKHZVY        WHVWLQJFHUWLILFDWHXQGHUWKH$PHQGPHQWVPD\SHUIRUP
(OGULGJH424 U.S. 319, 330-32, 96 S.Ct. 893, 47 L.Ed.2d 18        ODERUDWRU\WHVWLQJ86&[V:HVW
(1976); see also Cathedral Rock, 223 F.3d at 361-62.               0RUHRYHUXQGHUWKH0HGLFDUH$FWDODERUDWRU\¶VFHUWLILFDWLRQ
                                                                   XQGHUWKH$PHQGPHQWVLVDSUHFRQGLWLRQWRLWVHOLJLELOLW\
  In Cathedral Rock, a nursing facility challenged the             WRUHFHLYH0HGLFDUHSD\PHQWVIRUGLDJQRVWLFWHVWLQJ6HH
Secretary’s determination that it was not in compliance with       &)5  D :HVW  VHH DOVR  86&
Medicare regulations and claimed that the Fifth Amendment’s        Z
Due Process Clause mandated a hearing before the
cancellation of its Medicare payment eligibility. This court         7KURXJK WKH +HDOWK &DUH )LQDQFLQJ $GPLQLVWUDWLRQ WKH
found that the plaintiff’s procedural due process claim was        6HFUHWDU\ RI +HDOWK DQG +XPDQ 6HUYLFHV PD\ LPSRVH
entirely collateral and, therefore, turned to the issue of         VDQFWLRQVLQFOXGLQJVXVSHQVLRQRI0HGLFDUHSD\PHQWVRQDQ\
whether the nursing facility made "a colorable claim that full     ODERUDWRU\WKDWGRHVQRWFRPSO\ZLWKWKH$PHQGPHQWV
relief would not be possible if it was awarded retroactive         86&Z
relief through a post-deprivation hearing." Id. at 364.
                                                                     %HIRUH FDQFHOLQJ D ODERUDWRU\¶V DSSURYDO WR UHFHLYH
   Relying on the factors articulated by the Supreme Court in      0HGLFDUHSD\PHQWVWKH6HFUHWDU\SURYLGHVZULWWHQQRWLFHRI
Eldridge for determining whether procedural due process            WKH UDWLRQDOH IRU KLV DFWLRQ DQG WKH HIIHFWLYH GDWH  6HH 
requires a pre-termination hearing, the Cathedral Rock court       &)5E:HVW0RUHRYHUWKH6HFUHWDU\
determined that the nursing facility did not state a cognizable    RIIHUV WKH ODERUDWRU\ DQ ³>R@SSRUWXQLW\ WR VXEPLW ZULWWHQ
due process claim. See id. at 365-66 (concluding that the          HYLGHQFH RU RWKHU LQIRUPDWLRQ´ WKDW ZRXOG DUJXH DJDLQVW
nursing facility was not constitutionally entitled to a pre-       FDQFHOODWLRQRILWVDSSURYDOWRUHFHLYH0HGLFDUHSD\PHQWV,G
termination hearing). The Eldridge factors are: (1) "the
private interests that will be affected by the official action";      7KHUHJXODWLRQVIRUWKH$PHQGPHQWVSURYLGHWKDWD
(2) "the risk of an erroneous deprivation of such interest         ODERUDWRU\GLVVDWLVILHGZLWKDFHUWLILFDWHUHYRFDWLRQGHFLVLRQ
through the procedures used, and the probable value, if any,       PD\DSSHDO6HH&)5DI:HVW
of the additional or substitute procedural safeguards"; and          *HQHUDOO\ VXFK DQ DSSHDO IRUHVWDOOV FHUWLILFDWH
                                                                   UHYRFDWLRQ ZKLFK ³LV QRW HIIHFWLYH XQWLO DIWHU D KHDULQJ
(3) "the Government’s interest, including the function             GHFLVLRQ E\ DQ $GPLQLVWUDWLYH /DZ -XGJH LV LVVXHG´  
involved and the fiscal and administrative burdens that the        &)5  GL VHH DOVR  &)5
additional or substitute procedural requirement would entail."      H :HVW   $ UHTXHVW IRU D KHDULQJ
Eldridge, 424 U.S. at 335.                                         KRZHYHUGRHVQRWGHOD\ZLWKGUDZDORIDSSURYDOIRU0HGLFDUH
  Application of the Eldridge factors here reaffirms the           SD\PHQWV&)5E³This sanction may be
soundness of the Cathedral Rock decision: First, although the      imposed before the hearing that may be requested by a
economic impact of canceling Medicare eligibility is               laboratory, in accordance with the appeals procedures set
significant, "a provider’s financial need to be subsidized for     forth in §§ 493.1844."&)5G
the care of its Medicare patients is only incidental to the
purpose and design of the [Medicare] program." Cathedral
Rock, 223 F.3d at 364-65 (quoting Northlake Community
Hosp. v. United States, 654 F.2d 1234, 1242 (7th Cir. 1981))
    2DNODQG0HGLFDO*URXSHWDOY             1R      1R          2DNODQG0HGLFDO*URXSHWDOY          
     6HFUHWDU\RI+HDOWKDQG+XPDQ6HUYV                                          6HFUHWDU\RI+HDOWKDQG+XPDQ6HUYV

                              ,,                                   LQFRUSRUDWHG LQWR WKH 0HGLFDUH $FW SXUVXDQW WR 
                                                                   86&LL
  (IIHFWLYHSXUVXDQWWRDQ$GPLQLVWUDWLYH/DZ-XGJHGHFLVLRQ
RQ-XO\WKH6HFUHWDU\UHYRNHGWKHODERUDWRU\WHVWLQJ       7KH0HGLFDUH$FWOLPLWVMXGLFLDOUHYLHZRIWKH6HFUHWDU\¶V
FHUWLILFDWH RI RQH RI 2DNODQG¶V ODERUDWRULHV  $IWHU        GHFLVLRQVXQGHUHLWKHU86&IHGHUDOTXHVWLRQRU
GHWHUPLQLQJ 2DNODQG¶V RZQHUVKLS RI WKH ODERUDWRU\ WKH       86&8QLWHG6WDWHVDVGHIHQGDQWWRWKHPHWKRGV
6HFUHWDU\UHYRNHGWKHODERUDWRU\WHVWLQJFHUWLILFDWHVRIDOOWKH   DUWLFXODWHGLQVHFWLRQJ
2DNODQGRZQHGODERUDWRULHV7KH6HFUHWDU\DOVRZLWKGUHZLWV
0HGLFDUH SD\PHQW DSSURYDO IRU DOO 2DNODQGRZQHG                 No findings of fact or decision of the Commissioner of
ODERUDWRULHV                                                       Social Security shall be reviewed by any person, tribunal,
                                                                     or governmental agency except as herein provided. No
  %HIRUHH[KDXVWLQJWKHLUDGPLQLVWUDWLYHUHPHGLHV2DNODQG           action against the United States, the Commissioner of
DQG 0DUJROLV ILOHG D ODZVXLW LQ WKH (DVWHUQ 'LVWULFW RI     Social Security, or any officer or employee thereof shall
0LFKLJDQWRHQMRLQWKH6HFUHWDU\IURPZLWKGUDZLQJ2DNODQG¶V          be brought under section 1331 or 1346 of Title 28 to
SHUPLVVLRQWRUHFHLYH0HGLFDUHSD\PHQWV7KHGLVWULFWFRXUW         recover on any claim arising under this subchapter.
GLVPLVVHG WKH FRPSODLQW IRU ODFN RI VXEMHFW PDWWHU
MXULVGLFWLRQ                                                      42 U.S.C.A. § 405(h) (West 2002) (incorporated into the
                                                                   Medicare Act pursuant to 42 U.S.C. § 1395ii). Thus, section
                              ,,,                                 405(h) "‘channels most, if not all, Medicare claims through
                                                                   the special review system’ of an administrative hearing and
  :HUHYLHZGHQRYRWKHGLVWULFWFRXUW¶VGHWHUPLQDWLRQWKDWLW     ‘purports to make exclusive the judicial review method set
ODFNHGVXEMHFWPDWWHUMXULVGLFWLRQRYHUSODLQWLIIV¶FODLP6HH    forth in section 405(g).’" Cathedral Rock of North College
Agrawal v. Paul Revere Life Ins. Co., 205 F.3d 297, 299 (6th       Hill, Inc. v. Shalala, 223 F.3d 354, 358-59 (6th Cir. 2000)
Cir. 2000)                                                        (quoting Shalala v. Illinois Council on Long Term Care, Inc.,
                                                                   529 U.S. 1, 8-9, 120 S.Ct. 1084, 146 L.Ed.2d 1 (2000))
                              $                                   (internal punctuation omitted).
  8QGHUWKH0HGLFDUH$FWDQLQVWLWXWLRQ³Gissatisfied with a        Here, Oakland and Margolis challenge the Secretary’s
determination by the Secretary [to cancel its eligibility to       decision to cancel Oakland’s eligibility for Medicare
receive Medicare payments] . . . shall be entitled to a hearing    payments. Thus, absent an applicable exception, section
thereon by the Secretary . . . and to judicial review of the       405(h) precludes the district court from exercising subject
Secretary’s final decision after such hearing as is provided in    matter jurisdiction over their claim.
section 405(g)." 42 U.S.C.A. § 1395cc(h)(1). Section 405(g)
provides: "Any individual, after any final decision of the                                       %
[Secretary] . . . may obtain a review of such decision by a
civil action commenced within sixty days after the mailing to        Section 405(g)’s exhaustion requirement may be waived
him of notice of such decision or within such further time as      where a plaintiff’s claim is "entirely collateral" to his
the [Secretary] may allow."   86&$  J :HVW      substantive claim of entitlement and he makes a colorable
                                                                   claim that he could not obtain full relief through retroactive